FILED
                             NOT FOR PUBLICATION                              MAR 29 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30267

               Plaintiff - Appellee,              D.C. No. 1:08-cr-00060-RFC

   v.
                                                  MEMORANDUM *
 VICKI LYNN HEATER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Vicki Lynn Heater appeals from the 32-month sentence imposed following

her guilty-plea conviction for credit card fraud and aggravated identity theft, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
violation of 18 U.S.C. §§ 1029(a)(2), and 1028A(a)(1), respectively. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Heater contends that the district court procedurally erred by failing to

consider the mitigating circumstances presented and imposed a substantively

unreasonable sentence. The record indicates that the district court considered

Heater’s arguments and the 18 U.S.C. § 3553(a) sentencing factors. See Rita v.

United States, 551 U.S. 338, 356-59 (2007); United States v. Carty, 520 F.3d 984,

991-92, 995 (9th Cir. 2008) (en banc). Furthermore, in light of the totality of the

circumstances, including the 18 U.S.C. § 3553(a) sentencing factors, the district

court’s sentence is substantively reasonable. See Carty, 520 F.3d at 993.

       AFFIRMED.




EOH/Research                               2                                      09-30267